Case 2:18-cr-20043-NGE-MKM ECF No. 149, PageID.987 Filed 06/17/21 Page 1 of 5




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


UNITED STATES OF AMERICA,
             Plaintiff,                                Case No. 18-cr-20043
v.                                                     Honorable Nancy G. Edmunds
SHANKEIA PERRY,

             Defendant.
_______________________________/

        ORDER DENYING MOTION FOR COMPASSIONATE RELEASE [141]

      Defendant Shankeia Perry is currently in the custody of the Federal Bureau of

Prisons (“BOP”). The matter is before the Court on Defendant’s pro se motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), as amended by

§ 603(b)(1) of the First Step Act of 2018, Pub L. 115-391, 132 Stat. 5194, 5239. (ECF No.

50.) The government opposes Defendant’s motion. (ECF No. 146.) The Court has

reviewed the record in its entirety and finds that a hearing is not necessary. For the

reasons set forth below, the Court DENIES Defendant’s motion.

I.    Background

      Defendant was involved in a scheme with her co-defendants to steal the identities

of others in order to make fraudulent unemployment insurance claims. She was indicted

for mail fraud and aggravated identity theft and pleaded guilty pursuant to a Rule 11 plea

agreement. On November 14, 2019, this Court sentenced Defendant to a cumulative term

of imprisonment of 36 months. (ECF No. 123.) Following her sentence, Defendant

requested several extensions of her surrender date based upon concerns regarding her

daughter’s medical conditions, arrangements for home schooling, and custody issues

                                            1
Case 2:18-cr-20043-NGE-MKM ECF No. 149, PageID.988 Filed 06/17/21 Page 2 of 5




pending her incarceration. (See ECF Nos. 127, 131, 133.) In response to these requests,

Defendant’s surrender date was extended until October 1, 2020. She is currently

incarcerated at Alderson Federal Prison Camp in Alderson, West Virginia and her

projected release date is August 10, 2022.

        On April 12, 2021, Defendant filed the present motion for compassionate release.1

As the basis for her motion, Defendant claims her immediate release is necessary to care

for her ten-year-old daughter and ailing mother. Defendant’s daughter suffers from a

number of medical conditions with her most recent diagnosis being scoliosis requiring

surgery. Defendant concedes that her daughter’s medical issues were known at the time

of sentencing but argues that her daughter’s need for surgery did not arise until recently.

Defendant also states that her daughter’s father is struggling to balance caring for their

child along with caring for his two other minor children and working full-time to maintain

health insurance. Defendant claims her mother planned to help care for the child but

recently has become ill herself and is no longer able to help provide care.

        The government opposes Defendant’s motion and argues Defendant has not

shown she has exhausted her available resources as options to care for her child.

Defendant has six siblings, five of whom reside in Michigan, and has not produced

evidence of her mother’s medical condition. Furthermore, the government argues the 18

U.S.C. § 3553(a) sentencing factors weigh against early release. Specifically, the

government argues the length of Defendant’s remaining sentence, the seriousness of her

offense, Defendant’s criminal history, the need to protect the public from further crimes of




1
 This is Defendant’s second motion for compassionate release. Her first motion was denied without prejudice
because Defendant failed to exhaust her administrative remedies. (ECF No. 140.)

                                                    2
Case 2:18-cr-20043-NGE-MKM ECF No. 149, PageID.989 Filed 06/17/21 Page 3 of 5




Defendant, and Defendant’s history of feigning medical conditions to avoid trial in this

case indicate Defendant’s motion should be denied.

II.   Analysis

      The “compassionate release” provision of 18 U.S.C. § 3582 allows district courts

to reduce the sentences of incarcerated persons when there are “extraordinary and

compelling” reasons to do so. United States v. Jones, 980 F.3d 1098, 1100 (6th Cir. 2020)

(quoting 18 U.S.C. § 3582(c)(1)(A)). The Court may consider a compassionate release

motion brought by an inmate on her own behalf only after she exhausts her administrative

remedies or receives no response from the warden within 30 days of filing such a request.

United States v. Alam, 960 F.3d 831, 833-34 (6th Cir. 2020). Thereafter, the Court

considers (1) whether extraordinary and compelling reasons warrant a sentence

reduction; (2) whether such a reduction would be consistent with any applicable policy

statements issued by the Sentencing Commission; and (3) whether the balance of

relevant sentencing factors weighs in favor of early release. United States v. Elias, 984

F.3d 516, 518 (6th Cir. 2021). “If each of those requirements are met, the district court

‘may reduce the term of imprisonment,’ but need not do so.” Id. (quoting 18 U.S.C.

§ 3582(c)(1)(A)).

      Defendant exhausted her administrative remedies prior to filing the present motion

so that threshold requirement for relief has been satisfied. Moreover, there are no

applicable policy statements as Defendant filed her motion on her own behalf. See Elias,

984 F.3d at 519. Thus, the decision to grant Defendant’s motion turns on whether there

are extraordinary and compelling reasons that warrant a sentence reduction and if so,




                                           3
Case 2:18-cr-20043-NGE-MKM ECF No. 149, PageID.990 Filed 06/17/21 Page 4 of 5




whether the balance of relevant sentencing factors weighs in favor of early release. See

id. at 518.

       Here, while the Court sympathizes with Defendant’s daughter and family, the

reasons presented by Defendant do not rise to the level of “extraordinary and compelling

reasons” under the statute. Defendant’s daughter’s need for surgery may be new

information, but it is not a surprising turn of events given her daughter’s prior diagnosis of

scoliosis. Moreover, the majority of the child’s medical concerns and the strain on those

who care for her was known or could have been predicted at sentencing. Indeed, it is an

unfortunate consequence of criminal activity that one’s family and children often have to

suffer through the incarceration of their loved one. But this, by itself, is not “extraordinary.”

See Webster’s Third International Dictionary, Unabridged (2020) (defining “extraordinary”

as “exceptional to a very marked extent”).

       Moreover, the § 3553(a) factors do not favor release. Defendant has served only

about 20% of a sentence imposed for a serious crime that affected many people. The

Court therefore agrees with the government’s analysis of the sentencing factors. For

these reasons, Defendant’s initial sentence remains appropriate today.

III.   Conclusion

       For the foregoing reasons, Defendant’s motion for compassionate release is

DENIED.

       SO ORDERED.
                                                s/ Nancy G. Edmunds
                                                Nancy G. Edmunds
Dated: June 17, 2021                            United States District Court Judge




                                               4
Case 2:18-cr-20043-NGE-MKM ECF No. 149, PageID.991 Filed 06/17/21 Page 5 of 5




I hereby certify that a copy of the foregoing document was served upon counsel of record
on June 17, 2021, by electronic and/or ordinary mail.


                          s/ Lisa Bartlett
                          Case Manager




                                             5
